Citation Nr: 1637183	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.   12-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1959 to June 1962.  He died in May 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In April 2014, the Board remanded the instant matter to afford the appellant a hearing before a Veterans Law Judge.

In June 2014, the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  At the request of the appellant, the record was held open for an additional 60 days after the hearing to allow for the submission of additional evidence.

In October 2014, the Board remanded the appeal for further development.

After the issuance of the November 2014 supplemental statement of the case, the appellant submitted a single written statement dated December 2014 to the claims file.  However, the Board finds that adjudication of the issue decided herein may go forward without first obtaining a waiver of agency of original jurisdiction (AOJ) review of this evidence or remanding the appeal for AOJ review because the statement is either duplicative or not pertinent.  See 38 C.F.R. § 19.31 (2015) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  Therefore, with respect to the appellant's cause of death claim, no prejudice results to the Veteran in the Board proceeding with a decision at this time as the newly received records provide no new information and given the Board's favorable decision on this issue.  Furthermore, with respect to the appellant's claim under 38 U.S.C.A. § 1151, there is also no prejudice to the Veteran, as the AOJ will have an opportunity to review this evidence on remand.  See 38 C.F.R. § 20.1304(c) (2015).

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the appellant's appeals.  A review of the documents in Virtual VA reveals that, with the exception of the June 2014 hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains additional evidence pertinent to the appeal newly associated with the claims file following the October 2014 remand, including a November 2014 VA opinion, November 2014 supplemental statement of the case, and December 2015 Brief..

The issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran died in May 2009.

2.  The immediate cause of death, as listed on the Veteran's death certificate, was respiratory failure, and the underlying cause was metastatic lung cancer.

3.  At the time of his death, the Veteran was service-connected for degenerative disc disease of the cervical and lumbar spines, peripheral neuropathy of the right and left lower extremities, and degenerative joint disease of the right hip.

4.  Respiratory failure and lung cancer are not shown to be directly or presumptively related to service or to be secondarily caused or aggravated by any service-connected disability.

5.  The Veteran's death was not proximately due to or the result of a service-connected disability, to include peripheral neuropathy of the lower extremities, and a service-connected disability did not contribute substantially or materially to cause death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1131, 1133, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Additionally, VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a letter was provided to the appellant in August 2009, prior to the initial unfavorable decision issued in October 2009.  Such letter advised the appellant of the evidence and information necessary to substantiate her cause of death claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Moreover, such letter informed the appellant that the Veteran was service-connected for degenerative disc disease of the cervical and lumbar spines, peripheral neuropathy of the right and left lower extremities, and degenerative joint disease of the right hip, and the letter also notified her of the information and evidence required to substantiate a DIC claim based on a previously service-connected condition as well as based on a condition not yet service-connected in compliance with Hupp, supra.  The August 2009 letter also advised the appellant of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records and VA and non-VA treatment records have been obtained and considered, along with statements made by the appellant.  The record shows that the RO attempted to obtain records from the Social Security Administration (SSA) but an August 2010 response from SSA stated that such records are not available.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that VA quality assurance records have not yet been obtained.  Nevertheless, there is no prejudice to the appellant in proceeding with the adjudication of her claim for service connection for the cause of the Veteran's death because quality assurance records, which reflect standards and practices related to the quality of medical care received, are not relevant to the issue decided herein.  Rather, the Board finds that any available quality assurance records are relevant only to the appellant's claim under 38 U.S.C.A. § 1151.  Moreover, neither the appellant nor her representative has argued that such records are pertinent to her cause of death claim, and her representative requested only that VA obtain these records for consideration of the § 1151 claim, as detailed below in the remand section of this decision.

In June 2014, the appellant was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the June 2014 hearing, the undersigned noted the issue on appeal as well as the specific criteria for establishing service connection for the cause of the Veteran's death.  In particular, the VLJ articulated that there was no medical opinion of record linking the Veteran's service-connected disabilities to his death. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available previously that had not been submitted.  Furthermore, information provided at the hearing led to the Board's remand to further develop the appellant's claim, to include obtaining medical opinion concerning the Veteran's cause of death.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ has complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In November 2014, a VA medical opinion concerning the Veteran's cause of death was obtained pursuant to the Board's October 2014 remand.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The November 2014 VA examiner considered all of the pertinent evidence of record and offered an opinion with a complete rationale, relying on the records reviewed.  Moreover, the examiner who rendered the opinion offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical opinion regarding the claim for service connection for the cause of the Veteran's death has been met.  See DeLaRosa, 515 F.3d at 1322.
As indicated above, the Board previously remanded the appellant's claim.  In April 2014, the Board remanded the claim to provide the appellant with a hearing before a Veterans Law Judge, and the appellant testified before the undersigned in June 2014.  In October 2014, the Board again remanded the claim to, inter alia, to obtain a medical opinion on the Veteran's cause of death prior to readjudicating her claim, and a medical opinion was obtained in November 2014, which fully addressed the Board's inquiries on this issue.  Finally, the appellant's claim was readjudicated in a November 2014 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the April 2014 and October 2014 remand directives such that no further action is necessary in this regard with respect to the claim decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Accordingly, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.


II. Analysis

The appellant contends only that the Veteran's service-connected peripheral neuropathy caused him to experience blood clots in his legs, which contributed to his death.  See June 2014 Hearing Transcript, p. 19-20; see also September 2009, October 2009 Statements; December 2009 Notice of Disagreement, and February 2012 VA Form 9.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted on a presumptive basis for certain diseases- including respiratory cancers and other forms of cancer- associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the time of the Veteran's death, he was service-connected for degenerative disc disease of the lumbar spine, rated 40 percent disabling; degenerative disc disease of the cervical spine, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; and degenerative joint disease of the right hip, rated 10 percent disabling.

The Veteran's death certificate indicates that he died in May 2009 due to an immediate cause of death of respiratory failure which was due to metastatic lung cancer, the underlying cause of his death.

Service treatment records are silent for any complaints, treatment, or diagnoses referable to any chronic respiratory condition or lung cancer.  Medical examinations and Reports of Medical History at enlistment, during service, and at discharge are also devoid of any indications of any chest or respiratory condition or lung cancer.

The Veteran's DD-214 reflects a military occupational specialty of clerk and shows that he did not have any foreign or overseas active duty service.
In a March 2007 statement, the Veteran filed an informal claim for service connection for colon, lung, and prostate cancer due to Agent Orange exposure in service.  He explained that doctors had told him this but that no doctor would "want to make a report on it."  However, he did not submit any medical statement or opinion in support of this argument, nor did he explain how he was exposed to herbicides in service.

VA and non-VA treatment records dating from 2004 to 2009 show diagnoses of and treatment for lung cancer in addition to colon and prostate cancer.  In April 2004, the Veteran underwent a right thoracotomy and pneumonectomy for squamous cell lung cancer.  In November 2004, the Veteran underwent lower anterior resection of the rectosigmoid colon adenocarcinoma.  In December 2005, the Veteran underwent prostatectomy for invasive prostatic adenocarcinoma.  Subsequently, the Veteran was monitored for recurrence of these cancers through various diagnostic procedures, including a December 2008 CT scan of the chest, abdomen, and pelvis, which at the time was interpreted as showing no evidence of tumor recurrence or metastatic disease or enlarged nodes.

In a December 2007 rating decision, the RO denied the Veteran's May 2007 claim for service connection for lung, colon, and prostate cancer, on a presumptive and direct basis, because the Veteran had no foreign or overseas active duty service and because there was no evidence of any actual exposure to herbicides.

A March 3, 2009 VA treatment record reflects that the Veteran underwent CT scan report of the abdomen and pelvis, which revealed a large mass in the right hemipelvis with moderate hydronephrosis of the right kidney.  Also noted were new nodules of the left lung and possible left hilar lymph nodes.  The Veteran was admitted to the hospital for evaluation of the new right hemipelvic mass, new lung masses, and right hydronephrosis.  The CT scan report specifically indicated that the multiple small soft tissue nodules were consistent with new, extensive metastatic disease, and that the large mass in the right hemipelvis which doubled in size from December 2008 was deemed possible metastatic disease, bulky adenopathy, or local primary neoplastic recurrence.  

A March 5, 2009 VA hematology and oncology reflects a VA oncologist's opinion that the diagnostic findings of the March 2009 CT scan were "[v]ery concerning for either lung cancer with mets and/or colon cancer with mets.  Less likely from [p]rostate."  Additionally, the oncologist noted the opinion of another VA physician that the "pelvic lesion is progression/mets from colon cancer with the lung lesions possible mets from colon cancer."

A March 8, 2009 VA treatment record reflects that the lesions in the Veteran's lungs are probably due to metastatic colon cancer, noting the need for tissue sample for definitive diagnoses.  The presence of a bulky lymphadenopathy was also noted.  The Veteran's prognosis was deemed poor and treatment with palliative care was recommended.

A March 16, 2009 VA treatment record reflects the presence of swelling in the Veteran's right lower extremity and a concern for possible DVT (deep vein thrombosis), however a contemporaneous duplex ultrasound revealed no DVT.

A March 20, 2009 VA treatment record reflects the Veteran's complaint of right leg swelling over the past two weeks.  Although the March 16, 2009 ultrasound was negative for DVT, a VA nurse practitioner conferred with a VA physician who agreed that the Veteran may have a possible DVT and upon the need for a repeat ultrasound ASAP.

A March 23, 2009 VA treatment record shows that the Veteran began chemotherapy.

A March 28, 2009 VA treatment records reflects the Veteran's receipt of emergency treatment for weakness, dizziness, and unsteady gait.  He was diagnosed with dehydration, treated with intravenous fluids, and discharged.

An April 6, 2009 VA treatment record reflects the Veteran's receipt of emergency treatment for nausea, vomiting, and diarrhea.  He was treated with intravenous fluids, diagnosed with chemotherapy reaction, and discharged.

An April 10, 2009 VA treatment record shows that a call was received from a physician at Maine General Hospital who reported that the Veteran had been seen on an emergency basis due to small bowel obstruction.  A follow-up note the next day showed that the Veteran had been admitted to Maine General Hospital, that he had developed a DVT, and that he was scheduled for chemotherapy the following Monday.

An April 14, 2009 VA treatment record noted that the Veteran had developed a DVT and pulmonary embolus.

A May 13, 2009 VA treatment record reflects a telephone exchange with the appellant who reported that the Veteran had passed away in early May.

In November 2014, a VA opinion concerning the cause of death of the Veteran was obtained.  The VA examiner, who reviewed the Veteran's claims file, opined that it was less likely as not that the Veteran's service-connected peripheral neuropathy of the right lower extremity was either the principal or contributory cause of death of the Veteran.  The examiner explained that the Veteran's lower extremity peripheral neuropathy only impacts the nerves in the leg causing pain symptoms and does not impact the circulation of blood in the legs which leads to clot formation.  However, the examiner stated that cancer causes increased risk of developing multiple types of blood clots resulting in a hypercoagulable state, impliedly attributing any blood clots to the Veteran's metastatic lung cancer disease.  Accordingly, the examiner concluded that the Veteran's peripheral neuropathy did not cause or aggravate respiratory failure due to metastatic lung cancer and did not contribute substantially or materially to death, combine to cause death, or aid or lend assistance to the production of death.

Based on the above, the Board finds that service connection for the Veteran's cause of death is not warranted. 

The Board accords the November 2014 VA opinion, the only competent and reliable medical opinion of record on the issue of the Veteran's cause of death, to be highly probative.  The examiner's findings reflect a clearly reasoned opinion based on a thorough review of the medical and other records generated during the investigation of the Veteran's death, and provides a rationale which discusses the appellant's assertions and the circumstances of the Veteran's death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the examiner offered clear conclusions with supporting data and reasoned medical explanations.  Id.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary probative evidence or opinion of record to refute the VA examiner's opinion, and neither the appellant nor her representative has identified an existing opinion by a competent professional to support the claim.

The Board notes that the appellant opined that blood clots from the Veteran's service-connected peripheral neuropathy of the lower extremities contributed to his death.  As previously noted in the last remand, the appellant's credentials as a registered nurse could potentially render her competent to report on certain medical matters such as causation, etiology, and/or diagnosis.   See Black v. Brown, 10 Vet. App. 279, 284 (1997) (a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  However, assuming arguendo that the appellant is competent to opine on such matter, the Board finds that the appellant's opinion is inadequate as she failed to provide any rationale in support of her opinion.  See Nieves-Rodriguez, 22 Vet. App. at 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  Thus, her statements are nonprobative on the question of the Veteran's cause of death.

Finally, although the appellant has limited her theory that the Veteran's cause of death is due to his service-connected peripheral neuropathy, the Board observes that, since the Veteran was not service connected for any respiratory condition or metastatic lung cancer, the evidence would need to show that the Veteran should have been service-connected during his lifetime for the appellant to prevail on the basis of these illnesses or conditions.

Unfortunately, the Board further finds that service connection is also not warranted for a respiratory condition or metastatic lung cancer.  There is no evidence in the record that the Veteran was actually or presumptively exposed to herbicides during military service as the Veteran had no overseas or foreign active duty service and there is no evidence or allegations of record concerning any actual exposure to herbicides during service.  Service treatment records do not show any complaints, treatment or diagnoses referable to any chronic respiratory condition or lung cancer, and post-service treatment records show that the Veteran did not develop any form of cancer until about 2004.  Subsequent treatment records do not include any opinions regarding whether either colon or lung cancer (both of which, it appears, may have metastasized) was directly related to service or secondarily caused or aggravated by any service related condition.

Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Specific to the appellant's 38 U.S.C.A. § 1151 claim, the appellant has alleged that that VA was negligent or displayed the lack of proper skill in its care of the Veteran.  Specifically, the appellant claims that VA (1) improperly removed or treated his colon cancer, (2) released him too soon after surgery, (3) misdiagnosed his blood clot in approximately March or April 2009, (4) refused to treat him after he was released, (5) refused to admit him to the hospital in March or April 2009 and (6) misread the results of a December 2008 computed tomography (CT) scan, resulting in the failure to timely diagnose the malignancy in the lung and right hemipelvis.  In a December 2015 Informal Hearing Presentation, the appellant, via her representative, has requested that the Board remand her appeal in order to obtain quality assurance records, impliedly arguing that the negative opinions of the September 2009 and November 2014 VA examiners could not have been adequate because they had not reviews all of the relevant facts and evidence.

The Board finds that remand is warranted to attempt to obtain any relevant quality assurance reports, given the appellant's request for such records and the possibility that such records, if available, may contain evidence pertinent to the appellant's claims.  VA's medical quality-assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process, or outcome of health care provided by VA.  38 U.S.C.A. § 17.500(c).

Under 38 U.S.C.A. § 5705, records created as part of the medical quality-assurance program are confidential and access is limited.  Stated another way, VA quality-assurance records are not the outpatient or inpatient records generated to document the treatment provided to the Veteran.  Instead, these records are produced by VA, often in the form of peer review, to study outcomes at VA and determine if administrative action is needed to improve VA health care in the future.  The records are confidential to protect the identities of peer reviewers and promote frank discussion.  Hence, there is now a procedure in place as outlined by the General Counsel in VAOPGCPREC 1-2011 to determine whether such records, if they exist, may be obtained and reviewed in an appellant's claim.

In VAOPGCPREC 1-2011, the VA General Counsel held that VA's duty to assist requires agencies of original jurisdiction and the Board to request access to any quality-assurance records relevant to a claim.  If the appropriate VHA officials deny the request, then the General Counsel may be asked to make the determination.  If both VHA and VA General Counsel conclude the records are confidential and privileged, then neither the agency of original jurisdiction nor the Board may review the documents.

Given the above, a remand is necessary to determine whether quality-assurance records, if they exist in conjunction with the treatment received by the Veteran which the appellant alleges to be negligent or delivered with lack of proper skill in care of the Veteran (described above), may be obtained and reviewed in the Veteran's claim.  If such records are available and obtained, the AOJ should determine whether further VA opinion concerning the nature of the Veteran's cause of death and whether VA was negligent or displayed the lack of proper skill in its care of the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request access to records of "quality-assurance review" or "focused review" as defined in 38 U.S.C.A. § 17.500(c) conducted by the Togus, Maine VA Medical Center or other VA entity as to the potential complications arising from the Veteran's medical treatment received from March 2009 until his death in May 2009.

The letter requesting access to focused review should advise the appropriate official that in accordance with VAOPGCPREC 1-2011, if access is denied, the basis for the denial must be provided and the official must state whether the documents fall into one of the following three categories:

      a) Protected from disclosure by 38 U.S.C.A. § 5705;

b) Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501(b); or,

c) The requested records or documents no longer exist or cannot be found.

Any response must be in writing and documented in the claims files.  If no records do not exist or further efforts to obtain the records would be futile, notify the Veteran and her representative in accordance with 38 C.F.R. § 3.159(e).

If the appropriate VHA official confirms that such records exist, but are privileged under the Quality Assurance Act, then forward the request to the Office of the General Counsel.

If the appropriate VHA official and the General Counsel agree that the documents are privileged, this should be documented in the claims files.

If the VHA official and the General Counsel conclude that the records are not protected and access is granted, request the focused review records and associate any copies with the claims files.

2.  If, and only, if any "quality-assurance review" or "focused review" records are obtained pursuant to the directive just above, return the claims file, to include a copy of this remand, to the November 2014 VA examiner for an addendum opinion.  If the examiner who drafted the November 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. 

The examiner should review the claims folder, to include any newly associated "quality-assurance review" or "focused review" records, and note such review in the examination report.  After reviewing the claims file, the examiner should offer an opinion as to the following: 

Was there was any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA facility care or medical treatment by VA in the treatment of the Veteran, including any failure to timely diagnose and/or treat the Veteran's lung cancer and right hemipelvis cancer?  The examiner should specifically address the appellant's contentions that:

a) VA improperly removed or treated the Veteran's colon cancer;

b) VA released the Veteran from the hospital too soon after surgery;

c) VA misdiagnosed the blood clot in the Veteran's legs in approximately March or April 2009;

d) VA refused to treat the Veteran after he was released from the hospital;

e) VA refused to admit the Veteran to the hospital in March or April 2009; and

f) VA misread the results of a December 2008 CT and hence failed to timely diagnose the malignancy in the lung and right hemipelvis.

The examiner should provide a detailed rationale for all opinions expressed.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


